NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 26, 2013*
                             Decided September 30, 2013

                                        Before

                           WILLIAM J. BAUER, Circuit Judge

                           RICHARD D. CUDAHY, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 13‐1827

BAHRAM NASSERIZAFAR,                           Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.
      v.
                                               No. 1:12‐cv‐1534‐WTL‐DKL
INDIANA DEPARTMENT OF
TRANSPORTATION,                                William T. Lawrence,
     Defendant‐Appellee.                       Judge

                                      O R D E R




      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1827                                                                             Page 2

       Bahram Nasserizafar, an Iranian American, appeals the dismissal of his
discrimination claims against his former employer, the Indiana Department of
Transportation. We affirm.

        Nasserizafar began working for the Department as a highway engineer in 1989,
and the lengthy narrative attached to his complaint recounts a history of negative
interactions with supervisors that Nasserizafar blames for his “meets expectations”
reviews despite what he calls exceptional performance. His very first supervisor, he
asserts, told him after Iraq’s invasion of Kuwait in 1990 that the United States should
“nuke Iran and Iraq both,” a remark that Nasserizafar says poisoned the entire
Department against him and sparked harassment that continued for 23 years. He
suffered a nervous breakdown from work‐related stress in 2001, leading him to take a
brief leave of absence. Most recently, in February 2012 he asked that his performance
reviews be reopened and was told by a Department official that he would risk getting a
lower rating and was lucky even to have a job since he is not a licensed engineer.
Nasserizafar sued the Department in October 2012, alleging various claims of
employment discrimination and seeking a promotion to “Senior Highway Technical
Advisor” along with $7 million in damages and a long list of performance awards. He
subsequently retired in January 2013.

       Nasserizafar’s complaint ostensibly rests on Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e to 2000e–17; the Americans with Disabilities Act, 42 U.S.C.
§§ 12101 to 12213; the Equal Pay Act of 1963, 29 U.S.C. § 206(d); 42 U.S.C. § 1981; and
18 U.S.C. § 242 (the criminal analog of 42 U.S.C. § 1983). But the charge of
discrimination he submitted to the Equal Employment Opportunity Commission in
March 2012 (which he appended to his complaint) accuses the Department of
discrimination solely on account of his Iranian national origin. 

        The district court dismissed the complaint, concluding that Nasserizafar has no
claim under any of these statutes. Four of them, the court reasoned, are irrelevant: the
Eleventh Amendment shields the Department from claims for money damages under
the ADA, Bd. of Trs. of the Univ. of Ala. v. Garrett, 531 U.S. 356, 360 (2001); the
Department is not a person subject to suit under § 1981, see Hearne v. Bd. of Educ. of the
City of Chi., 185 F.3d 770, 776 (7th Cir. 1999); Nasserizafar has no claim under the Equal
Pay Act because he does not allege a wage differential on account of his sex, see
29 U.S.C. § 206(d)(1); and § 242 does not create a private right of action, see Robinson v.
Overseas Military Sales Corp., 21 F.3d 502, 511 (2d Cir. 1994); Cok v. Cosentino, 876 F.2d 1,
2 (1st Cir. 1989); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). The Title VII claim,
No. 13‐1827                                                                             Page 3

the court continued, founders because its premise that a former supervisor’s
anti‐Iranian statement in 1990 influenced 23 years of performance reviews is
implausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly,
550 U.S. 544, 556 (2007). 

       The district court acknowledged, however, that Nasserizafar might be able to
add allegations implying that anti‐Iranian animus had motivated adverse employment
actions within the 300‐day filing period, see 42 U.S.C. § 2000e–5(e)(1), and thus gave him
three weeks to amend his complaint. Nasserizafar instead moved to reinstate his
lawsuit and disqualify the district judge on the ground that his ruling evidences his
prejudice. See 28 U.S.C. §§ 144, 455(a). Nasserizafar clarified that he had sued the
Department because he never received a raise other than cost‐of‐living increases
awarded to all state employees. He also added that other engineers, both male and
female, received higher salaries and that his car had been vandalized in the
Department’s parking garage during the first Gulf War. The district court concluded
that Nasserizafar simply disagreed with its rulings but had not shown a basis for
recusal. The court denied the motion and entered final judgment for the Department.

       On appeal Nasserizafar makes no argument concerning the ADA or § 1981
beyond a general assertion of error, so those claims are abandoned. See FED. R. APP.
P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). And for the reason
given by the district court, his claim under § 242 is frivolous. That leaves only Title VII
and the Equal Pay Act. Nasserizafar principally repeats his contention that in his
23 years of employment he did not receive the performance ratings or pay raises he
deserved. But he acknowledges that the Department ranks engineers according to the
license they hold and limits unlicensed engineers to the lowest rank. Essentially he
alleges that he did the same job as higher‐ranking engineers and should have been paid
commensurately.

       Nasserizafar’s allegations do not support a Title VII claim. Withholding a
discretionary raise or bonus is not an adverse employment action, Maclin v. SBC
Ameritech, 520 F.3d 781, 788 (7th Cir. 2008); Rabinovitz v. Pena, 89 F.3d 482, 488–89 (7th
Cir. 1996), and Nasserizafar concedes that he received the raises to which he was
entitled. He seeks to challenge his satisfactory performance reviews, but even a negative
performance review generally is not an adverse employment action. De la Rama v. Ill.
Dep’t of Human Servs., 541 F.3d 681, 686 (7th Cir. 2008); Beamon v. Marshall & Ilsley Trust
Co., 411 F.3d 854, 862 (7th Cir. 2005). His assertion that he was subjected to a hostile
work environment is frivolous. The “nuke Iran” comment and the vandalism of his car
No. 13‐1827                                                                          Page 4

during the first Gulf War are too old to be actionable. See Nat’l R.R. Passenger Corp. v.
Morgan, 536 U.S. 101, 117–18 (2002); Roney v. Ill. Dep’t of Transp., 474 F.3d 455, 460 (7th
Cir. 2007). And the two acts together do not constitute severe or pervasive harassment
rising to the level of an abusive working environment. See Scruggs v. Garst Seed Co.,
587 F.3d 832, 841 (7th Cir. 2009); Ezell v. Potter, 400 F.3d 1041, 1047–48 (7th Cir. 2005);
Racicot v. Wal–Mart Stores, Inc., 414 F.3d 675, 677–78 (7th Cir. 2005). The district court
gave Nasserizafar a chance to salvage his claim by elaborating on his theory of a hostile
work environment, but he passed up that invitation and does not now assert that he
had anything to add to his complaint.

       Nasserizafar’s claim under the Equal Pay Act is even weaker than his Title VII
claim. He contends that the district court erroneously discounted his allegation that he
was performing the same work but receiving less pay than all other engineers, both
men and women. Yet Nasserizafar concedes that he was an unlicensed engineer and thus
his pay was limited. What he does not assert is that his sex was the reason for his lower
pay, and for that reason he has no claim under the Equal Pay Act. See 29 U.S.C. § 206(d);
King v. Acosta Sales & Mktg., Inc., 678 F.3d 470, 473 (7th Cir. 2012); Tamayo, 526 F.3d at
1085. 

         What remains is Nasserizafar’s contention that the district judge should have
recused himself. See 28 U.S.C. §§ 144, 455(a). The judge was prejudiced, says
Nasserizafar, as shown by the dismissal of his suit and the judge’s silence in response to
Nasserizafar’s accusation (framed as a question) that the Department tampered with his
employment records during the EEOC investigation. But we cannot review his claim
under § 455(a), see United States v. Johnson, 680 F.3d 966, 979–80 (7th Cir. 2012); United
States v. Diekemper, 604 F.3d 345, 351 (7th Cir. 2010), and his claim under § 144 fails
because the adverse rulings do not show personal prejudice, see Liteky v. United States,
510 U.S. 540, 555–56 (1994); Tezak v. United States, 256 F.3d 702, 716–18 (7th Cir. 2001).

                                                                               AFFIRMED.